DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “the output signals” lacks antecedent basis.  Earlier in the claim a single signal is claimed.  It is unclear if the signals and signal are the same element or different elements.  It is unclear if each sensor provides a signal or if the device provides one combined signal.  
Claim 1 is indefinite because it is unclear what structures if any provide for the intended use of aligning the device on the axis.  It is unclear if any elements determine or measure output signals as equivalent values.
Claim 1 is indefinite because it is unclear what the bounds of the relative term “substantially equivalent” are.
Claim 1 is indefinite because it is unclear if the emitter is the same element as the magnetic source.  Further, it is unclear if the emitter is part of the sensor circuit.  The specification appears to suggest the emitter is the same as the magnetic source and not par of the sensor circuit.  Examiner has interpreted the emitter to include the magnetic source as disclosed in the specification.
Claim 2 is indefinite because it is unclear if “a circuit” is the same circuit as the sensor circuit in claim 1 or a new element.
Claims 5 and 6 are indefinite because it is unclear how a memory alone can perform a calibration or reception of signals.
Claim 9 is indefinite because it is unclear what structures if any provide for the intended use of aligning the device on the axis.  It is unclear if any elements determine or measure output signals as equivalent values.
Claims 11 and 12 are indefinite because what if any structure performs the adjustments claimed.
Claim 12 is indefinite because it is unclear what configuration is claimed.  Merely because signals are equivalent does not imply any structural limitation.  It is unclear what configuration is claimed.
Claim 13 is indefinite because it is unclear how the signals are compared to a fixed element signal.  It is unclear if the multichannel voltage comparator is doing this comparison.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 includes a surgical target in combination with a signal source and a positioning device.  The surgical target can include a human being.  Consequently, claims 9-17 impermissibly recite a human being.  Examiner recommends amending the claim language to mirror the claim language of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2010/0094116 A1 to Silverstein, in view of U.S. PG Pub. No. 2005/0200352 A1 to Haga et al, and in view of U.S. PG Pub. No. 2011/0074406 A1 to Mather et al.
Regarding claim 1, Silverstein discloses a positioning system to identify a surgical target in a human body comprising: a signal source configured to be disposed on a distal side of the surgical target including: a magnetic source (see Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237); and a positioning device configured to be located on an external side of the human body including: a sensor circuit including: a plurality of sensors configured to be arranged in a plane orthogonal to an axis passing through the surgical target and an emitter (see Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237).
Silverstein does not provide the details of the circuit however.  
But, Haga discloses a similar magnetic sensing system for detecting a position of a magnetic source, wherein each sensor of the plurality of sensors includes a variable element and a fixed element; and a voltage source configured to be connected to the fixed element, wherein the variable elements are configured to be connected to ground, the voltage source configured to induce an output signal related to an orientation of the plurality of sensors relative to the axis (see Fig. 2 and para 26, 27, 30, 42, and 52-66).
Similarly, Mather discloses that magnetic sensors with a Wheatstone bridge as discloses in Haga and Mather are useful magnetic sensors for detecting position of a magnetic field source in three dimensions (see Figs. 1 and 2 and para 1-5, 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have included the sensor system of Haga as a substitute for the sensor system in Silverstein because doing so would have been a simple and predictable substitution of one magnetic field sensor for another to detect a magnetic source in three dimensions.  Moreover, in light of Mather a skilled artisan would have found the sensor of Haga and Mather an efficient and inexpensive solution for predictably finding a magnetic field source in a target such as surgical patient.
Examiner finds that “wherein the positioning device is configured to be aligned on the axis defined by a positioning axis passing through the magnetic source and the surgical target when the output signals are substantially equivalent values” is a functional limitation and the combined device of the prior art is capable of performing said functional limitation and therefore reads on the claim.
Regarding claims 2-4, Haga discloses a similar device, wherein each sensor of the plurality of sensors is disposed on a leg of a circuit; wherein each sensor of the plurality of sensors is disposed on a leg of a plurality of circuit legs; and wherein the plurality of circuit legs interconnects the plurality of sensors (see Fig. 2 and para 26, 27, 30, 42, and 52-66).
It would have been obvious to one of skill in the art to have included the sensor system of Haga as a substitute for the sensor system in Silverstein because doing so would have been a simple and predictable substitution of one magnetic field sensor for another to detect a magnetic source in three dimensions.  Moreover, in light of Mather a skilled artisan would have found the sensor of Haga and Mather an efficient and inexpensive solution for predictably finding a magnetic field source in a target such as surgical patient.
Regarding claims 6 and 7, both Silverstein and Haga disclose a device, wherein the sensor circuit further comprises memory storing instructions that perform operations comprising: receiving an output signal from each of the sensors indicative of a field strength from the magnetic source at the plurality of sensors; and wherein the magnetic source emits a magnetic field, and the sensors are magnetic sensors responsive to a strength and orientation of the emitted magnetic field (see Silverstein Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237 and Haga Fig. 2 and para 26, 27, 30, 42, and 52-66).
It would have been obvious to one of skill in the art to have included the sensor system of Haga as a substitute for the sensor system in Silverstein because doing so would have been a simple and predictable substitution of one magnetic field sensor for another to detect a magnetic source in three dimensions.  Moreover, in light of Mather a skilled artisan would have found the sensor of Haga and Mather an efficient and inexpensive solution for predictably finding a magnetic field source in a target such as surgical patient.
Regarding claim 8, Haga discloses a device, wherein the fixed element is a static resistor having a linear response to the voltage source unaffected by a magnetic field (see Fig. 2 and para 26, 27, 30, 42, and 52-66, noting that a skilled artisan would recognize the standard resistor of Haga would have a linear response to the voltage source that is not affected by the magnetic field).
Claims 9, 10, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. PG Pub. No. 2010/0094116 A1 to Silverstein, in view of U.S. PG Pub. No. 2005/0200352 A1 to Haga et al, in view of U.S. PG Pub. No. 2011/0074406 A1 to Mather et al., and in view of U.S. Patent No. 4,136,360 to Hoffrechter et al.
Regarding claims 9 and 17, Silverstein discloses a positioning system for sensing a surgical target comprising: a signal source disposed on a distal side of the surgical target (see Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237); a positioning device disposed on a proximate side of the surgical target wherein the position device is responsive to the signal source (see Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237); a plurality of sensors coupled with the positioning device (see Figs. 13, 14, 46, 47, and 68 and para 143-152, 162, 190, 215, and 237)
Silverstein does not provide the details of the circuit however.  
But, Haga discloses a similar magnetic sensing system for detecting a position of a magnetic source, wherein each sensor of the plurality of sensors includes a variable element and a fixed element; and a voltage source configured to be connected to the fixed element, wherein the variable elements are configured to be connected to ground, the voltage source configured to induce an output signal related to an orientation of the plurality of sensors relative to the axis (see Fig. 2 and para 26, 27, 30, 42, and 52-66).
Similarly, Mather discloses that magnetic sensors with a Wheatstone bridge as discloses in Haga and Mather are useful magnetic sensors for detecting position of a magnetic field source in three dimensions (see Figs. 1 and 2 and para 1-5, 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have included the sensor system of Haga as a substitute for the sensor system in Silverstein because doing so would have been a simple and predictable substitution of one magnetic field sensor for another to detect a magnetic source in three dimensions.  Moreover, in light of Mather a skilled artisan would have found the sensor of Haga and Mather an efficient and inexpensive solution for predictably finding a magnetic field source in a target such as surgical patient.
Haga discloses comparisons of multiple voltage channels but does not specifically disclose a multichannel voltage comparator receiving and comparing signals emitted from the signal source.
However, Examiner notes in the signal processing arts it is well known to use a multichannel comparator for comparing voltage signals.  In particular Hoffrichter discloses a similar signal processing circuit for comparing voltage signals, comprising a multichannel voltage comparator (see claim 3).
It would have been obvious and predictable to have substituted one comparator in Haga for the other comparator in Hoffrichter because doing so would predictably compare multiple voltages as already taught in Haga in a simplified circuit design with one comparator comparing all channels.
Examiner finds that “wherein the positioning device is configured to be aligned on an axis extending between the signal source and the surgical target when the multichannel voltage comparator compares signals output from the signal source equivalent in value” is a functional limitation and the combined device of the prior art is capable of performing said functional limitation and therefore reads on the claim.
Regarding claims 10 and 13-16, Haga discloses a similar, wherein the sensors each output strength signals indicative of a field strength from the signal source; further comprising a fixed element; wherein the signals are compared to a fixed element signal; wherein the fixed element is a fixed resistor; wherein the sensors are equidistant on circuit legs and centered around the axis; further comprising a voltage source which provide a known voltage to each circuit leg (see Fig. 2 and para 26, 27, 30, 42, and 52-66).
Similarly, Mather discloses that magnetic sensors with a Wheatstone bridge as discloses in Haga and Mather are useful magnetic sensors for detecting position of a magnetic field source in three dimensions (see Figs. 1 and 2 and para 1-5, 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have included the sensor system of Haga as a substitute for the sensor system in Silverstein because doing so would have been a simple and predictable substitution of one magnetic field sensor for another to detect a magnetic source in three dimensions.  Moreover, in light of Mather a skilled artisan would have found the sensor of Haga and Mather an efficient and inexpensive solution for predictably finding a magnetic field source in a target such as surgical patient.
With further regard to claim 15, Examiner notes that Silverstein also discloses sensors spaced equidistant from each other and centered around the central axis. 
Claims 5, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverstein, Haga, and Mather or over Silverstein, Haga, Mather, and Hoffricter as applied to claims 1, 9, and 10 above, and further in view of U.S. PG Pub. No. 2009/0063081 A1 to Xu et al.
Regarding claims 5, 11, and 12, both Haga and Xu discloses similar circuits for detecting magnetic signals with Wheatstone bridge type circuits, wherein the sensor circuit further comprises memory storing instructions that perform operations comprising: calibrating each of the sensors by calculating a signal indicative of a field strength from the magnetic source at the plurality of sensors; wherein the strength signals are adjusted to accommodate a variance of the strength of the signals received by each of the sensors; and wherein the sensors each output strength signals indicative of a field strength; and the strength signals are adjusted to accommodate a variance of strength signals (see Haga Figs. 1 and 2 and para 1-5, 17, 18, and 24-27, and Xu para 4, 5, and 15).
It would have been obvious and predictable to have combined the teachings of Xu and Haga with the device of Silverstein because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
Examiner finds that “wherein the positioning device is configured to be aligned on the axis extending between the signal source and the surgical target when the multichannel comparator compares the strength signals to be equivalent in value” is a functional limitation and the combined device of the prior art is capable of performing said functional limitation and therefore reads on the claim.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over the allowed claims of U.S. Patent No. 11,369,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are a more specific species relative to the presently claimed genus claims.
Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over the allowed claims of U.S. Patent No. 9,737,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are a more specific species relative to the presently claimed genus claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793